Title: Circular to American Merchants, 27 August 1793
From: Jefferson, Thomas
To: American Merchants


 Gentlemen
Philadelphia August 27th: 1793.

Complaint having been made to the Government of the United States of some instances of unjustifiable vexation and spoliation committed on our merchant vessels by the privateers of the Powers at War, and it being possible that other instances may have happened of which no information has been given to the Government, I have it in charge from the President to assure the merchants of the United States, concerned in foreign commerce or navigation, that due attention will be paid to any injuries they may suffer on the high seas, or in foreign countries, contrary to the law of Nations, or to existing treaties; and that on their forwarding hither well authenticated evidence of the same proper proceedings will be adopted for their relief: the just and friendly dispositions of the several belligerent Powers afford well founded expectation that they will not hesitate to take effectual measures for restraining their armed vessels from committing aggressions and vexations on our citizens or their property.
There being no particular portion or description of the mercantile body pointed out by the laws for receiving communications of this nature, I take the liberty of addressing it to the merchants of New-York for the State of New York, and of requesting that thro’ them it may be made known to all those of their state whom it may concern. Information will be freely received either from the individuals aggrieved, or  from any associations of merchants who will be pleased to take the trouble of giving it in a case so interesting to themselves and their country. I have the honor to be with great respect, Gentlemen, Your most obedt. servt.

Th: Jefferson

